DETAILED ACTION
Claims 1-5 and 7-21 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/3/22 has been entered.

Response to Arguments
Applicant's arguments filed 10/3/22 have been fully considered but they are not persuasive. 
Applicant argues that the cited prior art does not disclose (Argument 1; Remarks pg. 9 lines 5-6) insertion of executable source code representing the marker into the source code.
With respect to applicant’s argument examiner respectfully disagrees.  As to argument 1, as argued previously what is being looked at and shown is the source code where the marker is inserted into not the non-literal representation but the source code itself seen in the teachings of Johnson Col. 11 lines 44-50 and Col. 12 lines 25-37 and further in Fig. 2A and Fig. 2C where it is seen that the maker/comment information is added/inserted into the source code itself and the execution/results of the markers inserted into the source code and can cause the output a display textual description of the source code.

It should also be noted that claims 1-5 and 7-21 are rejected under res judicata ,MPEP 2190(II), in view of the BPAI decision mailed on 8/2/22 affirming the rejection under 103(a) of claims 1-5 and 7-21 as the claims are not viewed as patentably distinct from each other as the new amendments update “source code” language in the previous version of the claims to “executable source code” in the current claims where the previous version of the claims already included “execution of the source code” language thus viewed as executable source code and not patentable distinct from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, 7-9 and 11-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muratori et al. (Patent No. US 6,611,276 B1), further in view of Bates et al. (Pub. No. US 2007/0168968 A1), further in view Johnson (Paten No. US 8,473,901 B1), and further in view of Shafi et al. (Pub. No. US 2010/0251160 A1).

As to claims 1 and 12 Muratori discloses displaying on the display a timeline visualization of the application program, the timeline visualization based on the collected timeline data and including a visualization of one or more threads of the application, created using source code along with a visualization of the marker displayed in the context of the time frame and the one or more threads, wherein the timeline visualization includes the custom information in connection with the marker (Muratori Col. 1 lines 20-23, Col. 4 lines 25-50, Col. 9 lines 11-14 and Claim 1; which shows how the application is created using the source code, how the display is generated and markers (i.e. indicators), and how the display is a function of time and thus viewed as a type of timeline display). 

Muratori does not specifically disclose a method performed by a computing system having a display for visually indicating on the display a timing of execution of a marker, the method comprising: during a time frame, executing, by one or more processors of the computing system, an application created using source code that comprises executable source code for a marker, wherein an event for a visualization application programing interface is generated upon execution of the executable source code for the marker that is inserted in the source code for the application, wherein the executable source code for the marker identifies executable instructions in the application and wherein the executable source code for the marker includes a custom user-defined comment and causes display of the custom defined comment in connection with the marker during visualization; automatically collecting timeline data regarding the execution of the application during the time frame, including collecting data regarding the execution of the code for the marker during the time frame; wherein the custom information includes custom user-defined comment in connection with the marker


However, Bates discloses a method performed by a computing system having a display for visually indicating on the display a timing of execution of a marker, the method comprising: during a time frame, executing, by one or more processors of the computing system an application created using source code, (Bates [0042] lines 5-11;  which shows the ability to set up a marker tied to a thread for a visualization of an event (i.e. stop), where the specific association/connection between code treads and the displayability of code threads time frame that is not specifically disclosed in Bates is seen in the above disclosed teachings, thus it is viewed that the markers associated with the treads would then be part of the source code for the application as well); 
wherein an event for a visualization application programing interface is generated upon execution of the marker (Bates [0042] lines 5-11 and [0045] lines 1-7 and 29-34; which shows when the execution of marker thread is executed generating a visual indication of the marker)

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to incorporate the teachings of Bates, showing visualization associated with events, into the timeline visualization display of thread execution of Muratori, for the purpose of helping to visualize where specific events occurs and thus provide a clearer picture of what is happening when to the user thus improving usability, as taught by Bates [0005] lines 19-27 and [0042] lines 5-11 

Muratori as modified by Bates does not specifically disclose source code that comprises executable code for a marker, wherein an event for a visualization application programing interface is generated upon execution of the executable source code for the marker that is inserted in the source code for the application, wherein the executable source code for the marker identifies executable instruction in the application and wherein the executable source code for the marker includes custom user-defined comment and causes display of the custom defined comment in connection with the marker during visualization, wherein the visualization includes custom user defined comment in connection with the marker; discloses automatically collecting timeline data regarding the execution of the application program during the time frame, including collecting data regarding the execution of the code for the marker during the time frame

However, Johnson source code that comprises executable source code for a marker, wherein an event for a visualization application programing interface is generated upon execution of the executable source code for the marker that is inserted in the source code for the application, wherein the executable source code for the marker identifies executable instruction in the application and wherein the executable source code for the marker includes custom user-defined comment and causes display of the custom defined comment in connection with the marker during visualization, wherein the visualization includes custom user defined comment in connection with the marker (Johnson Col. 1 lines 28-30, Col. 7 lines 58-64, Col. 11 lines 44-50 and Col. 12 lines 25-37 and Fig. 2C; which shows that source code comprises marker information that is inserted into source code and can identified portions/instructions of the source code that can be tied to user comments and output a display textual description of the source code)

Therefore, it would have been obvious to one of ordinary skill in the at the time the invention was made, to incorporate the teachings of Johnson showing custom user input information tied to source code markers, into the visual display of code and associated markers of Muratori as modified by Bates, for the purpose of helping to improve code understandability and thus increase ease of usability of the code, as taught by Johnson Col. 1 lines 6-15 and Col. 11 lines 44-50.

Muratori as modified by Bates and Johnson does not specifically disclose automatically collecting timeline data regarding the execution of the application program during the time frame, including collecting data regarding the execution of the code for the marker during the time frame.

However, Shafi discloses automatically collecting timeline data regarding the execution of the application program during the time frame, including collecting data regarding the execution of the code for the marker during the time frame (Shafi [0004] lines 1-10, [0036] lines 6-12 and [0052] lines 3-9 and 11-25; which is able to show the markers are part of the code and that they are associated with the segmenting of the collected timeline data, which is viewed as different time frames).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to incorporate the teachings of Shafi, showing the collecting time based information associated with code execution, into the visual display associated with code execution of Muratori as modified by Bates and Johnson, for the purpose of improving the ease of understanding the performance impact of execution, as taught my Shafi [0002] and [0004]

As to claims 2 and 13 Muratori as modified by Bates, Johnson and Shafi disclose wherein the marker includes a mechanism for turning the visualization of the marker on and off through an event generation infrastructure (Bates [0045] lines 3-10). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to incorporate the teachings of Bates, showing visualization associated with events, into the timeline visualization display of thread execution of Muratori, for the purpose of helping to visualize where specific events occurs and thus provide a clearer picture of what is happening when to the user thus improving usability, as taught by Bates [0005] lines 19-27 and [0042] lines 5-11 


As to claims 3 and 14 Muratori as modified by Bates, Johnson and Shafi disclose wherein the custom user defined comment includes a text description that is displayed in the timeline visualization of activity (Bates [0042] lines 5-11). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to incorporate the teachings of Bates, showing visualization associated with events, into the timeline visualization display of thread execution of Muratori, for the purpose of helping to visualize where specific events occurs and thus provide a clearer picture of what is happening when to the user thus improving usability, as taught by Bates [0005] lines 19-27 and [0042] lines 5-11 


As to claims 4 and 15 Muratori as modified by Bates, Johnson and Shafi disclose wherein the marker is displayed as a vertical bar (Bates [0042] lines 6-9; which show how visual indication (marker) can be any visual indication thus viewed as including a vertical bar). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to incorporate the teachings of Bates, showing visualization associated with events, into the timeline visualization display of thread execution of Muratori, for the purpose of helping to visualize where specific events occurs and thus provide a clearer picture of what is happening when to the user thus improving usability, as taught by Bates [0005] lines 19-27 and [0042] lines 5-11 


As to claims 5 and 16 Muratori as modified by Bates, Johnson and Shafi disclose, wherein a second event for the visualization application program interface is generated upon execution of source code for a second marker, wherein the source code for the second marker identified executable instruction in the application and includes a second custom user-defined comment for display in connection with the second marker during visualization (Johnson Col. 11 lines 44-50 ; which shows a plurality of markers inserted in the source code thus viewed as including a first and second, and as seen in the above teachings of claim 1 markers can be tied to the events for visualization where the marker identifies instruction in the application and can display user comments associated with the marker)

Therefore, it would have been obvious to one of ordinary skill in the at the time the invention was made, to incorporate the teachings of Johnson showing custom user input information tied to source code markers, into the visual display of code and associated markers of Muratori as modified by Bates, for the purpose of helping to improve code understandability and thus increase ease of usability of the code, as taught by Johnson Col. 1 lines 6-15 and Col. 11 lines 44-50.


As to claims 7 and 17 Muratori as modified by Bates, Johnson and Shafi disclose capturing a time that the event executed (Muratori Col. 4 lines 46-50 and line 63- Col. 5 line 7; which shows how the information regarding threads and events are captured that can include execution state information and when it is first executed would show up on the timeline display and be determined as the first time event has executed). 

As to claims 8 and 18 Muratori as modified by Bates, Johnson and Shafi disclose wherein the timeline visualization is represented in a horizontal direction proceeding from left to right (Muratori Col. 1 lines 8-10 and Col. 5 lines 40-44 Fig. 5; which shows the operational history (timeline) displayed in the GUI going from left to right in a horizontal direction). 

As to claim 9 Muratori as modified by Bates, Johnson and Shafi disclose, wherein the timeline visualization can include any one of: the plurality of threads, disk activity, kernel activity, or processor activity (Muratori Col. 4 lines 25-28 and lines 39-42; which shows how there can be a plurality of threads examples shows at least four which is viewed as a plurality).

As to claims 11 Muratori as modified by Bates, Johnson and Shafi disclose wherein the executing thread represented on the timeline visualization is assigned an identifier (Muratori Col. 4 lines 29-35; which shows how the threads are identified in the visual representation (i.e. timeline)). 

As to claim 19, Muratori as modified by Bates, Johnson and Shafi discloses a computer system, comprising: one or more processors (Muratori Col. 1 lines 58-59); 
a display (Muratori Col. 1 lines 20-22 and lines 58-59); and 
one or more computer-readable media having stored thereon computer-executable instructions that, when executed by the one or more processors, cause the computer system to perform at least the following: (Muratori claim 25)

The remaining limitations are similar to claim 1 above and rejected under similar reasoning.

As to claim 20, it is similar to claim 3 above and rejected under the same reasoning.

As to claim 21, Muratori as modified by Bates, Johnson and Shafi discloses wherein the executable code for the marker identified one or more of a single point or a range of executable instruction in the application (Shafi [0004] lines 1-10, [0036] lines 6-12 and [0052] lines 3-9 and 11-25; which is able to show inserting marking into the source code and that that they are associated with the segmenting of the collected timeline data, which is viewed as different time frames that are connected to specific portions of contiguous time source code loops which can be viewed as a range of executable instruction).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to incorporate the teachings of Shafi, showing the collecting time based information associated with code execution, into the visual display associated with code execution of Muratori as modified by Bates and Johnson, for the purpose of improving the ease of understanding the performance impact of execution, as taught my Shafi [0002] and [0004]


Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muratori, Bates, Johnson and Shafi as applied to claim 1 above, and further in view of Heinley et al. (Pub. No. US 2008/0294663 A1).

As to claim 10, Muratori as modified by Bates, Johnson and Shafi does not specifically disclose wherein the timeline visualization provides an option to expand portions of the timeline for a detailed view.

However, Heinley discloses wherein the timeline visualization provides an option to expand portions of the timeline for a detailed view (Heinley [0072] lines 1-3; which shows option for allowing zooming in on the timeline to provide more detail view of the timeline).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made, to incorporate the teachings of Heinley, showing visualization options for expanded timeline detail, into the timeline visualization of information of Muratori as modified by Bates, Johnson and Shafi, for the purpose of increasing usability by being able to provide more information for the user, as taught by Heinley [0005] and [0072].


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193